DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
     NEXT STEPS
A shortened period for reply is set to expire three months mailing date of this communication. The rejection below shows how Chen as modified by England (4823651) and/or Fahy (0299969) meet the structural limitations of claims 1, 2, 4 and 6. Any future response should further define the claims with additional limitations in order to overcome the 112 and 103 rejections below and include an argument section detailing any difference(s) in structure from the current application and the prior art of record. The examiner also recommends that the applicant visit: https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program for additional resources provided for Pro se applicants. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the protrusion having a deformed top (as in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note; Figure 10 shows that locking member/nut (6) has a deformed top (at 7) but the top of the protrusion (which is formed as a horizontal surface extending below threaded portion 24, see Figure 1) does not have a deformed top in Figure 10, rather it is the top of the threaded portion (24) that appears to have the deformed top (see Figure 10). 
Also, the fixing area being a riveting area and formed by riveting the locking member to a top of the protrusion…(as in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note; Figure 11 shows that locking member/nut (6) is riveted to a top of the threaded member not the top of the protrusion (which is formed as a horizontal surface extending below threaded portion 24, see Figure 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses that, “the fixing area being formed by deforming a top of the locking member and a top of the protrusion so as to form the locking member to the top of the protrusion on the second end of the driving member…” However, it is unclear how the locking member is formed to the top of the protrusion. Is this a direct connection or merely through the connection of elements extending therebetween? Figure 10 shows that locking member/nut (6) has a deformed top (at 7) but the top of the protrusion (which is formed as a horizontal surface extending below threaded portion 24, see Figure 1) does not have a deformed top (again because it extends below threads 24, see Figures 1 and 10) and the locking member/nut is not formed to the top of the protrusion but rather is formed/attached to the top of the threaded portion (24, Figure 10). How is the locking member/nut formed to the top of the protrusion when it does not engage the protrusion? In order to expedite prosecution, the examiner has interpreted this limitation as requiring that the locking member/nut is attached to a top (or “an upper part”, see definition of the term “top” according to www.dictionary.com) of a protrusion or is attached to a top (again “an upper part”, see definition of the term “top” according to www.dictionary.com) of a threaded portion by deformed portions therebetween (i.e. weld). However, further clarification is required. 
Claim 6, discloses that, “the fixing area being a riveting area and formed by riveting the locking member to a top of the protrusion on the second end of the driving member…” However, it is unclear how the locking member/nut (6) is riveted to a top of the protrusion. Is this a direct connection or merely through the connection of elements extending therebetween? Figure 11 shows that locking member/nut (6) is riveted (at 7) to the top of the threaded portion (24) not to the top of the protrusion (which is formed as a horizontal surface extending below threaded portion 24, see Figure 1). How is the locking member/nut riveted to the top of the protrusion when it does not engage the protrusion? In order to expedite prosecution, the examiner has interpreted this limitation as requiring that the locking member/nut is riveted to a top (or “an upper part”, see definition of the term “top” according to www.dictionary.com) of a protrusion or is riveted to a top (again “an upper part”, see definition of the term “top” according to www.dictionary.com) of a threaded portion. However, further clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Chen (2016/0059390) in view of England (4823651). 

In reference to claim 1, As Best Understood, Chen discloses a wrench comprising: a head (rounded end attached to handle 1, Figure 1) and a handle (1) which extends from the head, an installation hole (11) defined through the head of the wrench; a driving unit (Figure 1) partially accommodated in the installation hole (Figure 2), the driving unit including a driving member (21) which has a first end (lower end) thereof protruding beyond the head of the wrench (Figure 2), the driving member including a protrusion (see first and second interpretations below) formed to a second end (see first and second interpretations below) thereof, a passage (not labeled but formed as the axial opening receiving rod 24 therein, Figures 1 and 2) defined axially through the driving member, a radial hole (not labeled but formed as the hole receiving ball/bead 3 therein, Figures 1 and 2) defined in the first end of the driving member and communicating with the passage (Figure 2), a rod (24) extending through the passage of the driving member (Figure 2) and includes a stepped recess (241) which is located corresponding to the radial hole, the stepped recess including a first recess (2411) and a second recess (2412), the first recess being deeper than the second recess (Figure 2), a bead (3) located between the stepped recess and the radial hole (Figure 2), the bead protruding beyond the radial hole when the bead is located corresponding to the second recess, the bead beg accommodated in the radial hole and not protruding beyond the radial hole when the bead is located corresponding to the first recess (Figure 2), a rotary member (4) connected to the head of the wrench and located corresponding to the second end (upper end) of the diving member, the rotary member having a room (not labeled but formed as the space within 41) defined therein (Figures 1 and 2), a through hole (42) defined through an inner bottom of the room (Figure 1), the second end of the driving member extending through the through hole and located within the room (Figure 2), a locking member (61) located in the room and locked to the diving member, a fixing area (formed as the area between the inner engagement [i.e. threads] of 61 and the outer engagement [i.e. threads] of 211, Figure 2) being formed between the locking member and the driving member so as to fix the locking member and the driving member together (Figure 2), the locking member not being separated from the driving member (when fully assembled, also see paragraph 25), and a press unit (formed from 7 and 63) located in room of the rotary member and connected to the rod (Figure 2), the press unit sealing the room (Figure 2), the press unit movable in the room to move the rod with the passage of the driving member (paragraphs 24 and 26), but lacks, the fixing area being formed by deforming a top of the locking member and a top of the protrusion/threaded portion so as to form the locking member to the top of the protrusion/threaded portion. However, England teaches that it is old and well known in the art at the time the invention was made to provide a locking member/nut (22) that is attached/formed to a top (see second figure below which is re-oriented showing the top) of a protrusion(15) or is attached to threaded portion (19), wherein the locking member/nut has a top (see second figure below) that is deformed (i.e. from weld 23) and wherein the protrusion(15)/threaded portion (19) also has a top (see second figure below) that is deformed (i.e. from weld 23) so as to form the locking member to the top of the protrusion/threaded portion (see second figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the connection between the top of the locking member and the top of the protrusion/threaded portion, of Chen, with the known technique of providing a welded connection between the top of the locking member and the top of the protrusion/threaded portion, as taught by England, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that prevents relative rotation, wobble or twisting between the locking member and the protrusion/threaded portion thereby preventing any unwanted disconnection during normal operation thus extending the useful life of the device. 

	
	
	
[AltContent: textbox (Second interpretation of the Second end)][AltContent: textbox (First interpretation of the Second end)][AltContent: ][AltContent: arrow][AltContent: textbox (Second interpretation of the Protrusion)][AltContent: ][AltContent: connector][AltContent: textbox (First interpretation of the Protrusion)][AltContent: arrow]
    PNG
    media_image1.png
    446
    372
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: ][AltContent: textbox (Top of locking member/nut)][AltContent: arrow][AltContent: textbox (Top of
protrusion/threaded portion)]
    PNG
    media_image2.png
    368
    309
    media_image2.png
    Greyscale

In reference to claim 2, As Best Understood, Chen discloses that a threaded portion (211) extends from the top of the second end of the driving member (see first and second interpretations of the second end in the first annotated figure above), a driving block (212) is formed to the first end of the driving member and extends beyond the head of the wrench (Figure 2), a flange (at circumferential portion 21) extends radially from the driving member and located between the first and second ends of the driving member (Figures 1 and 2), the flange contacts the head of the wrench (Figure 2), the threaded portion and the second end of the driving member are located in the head of the wrench, the locking member is threadedly connected to the threaded portion (Figure 2). 

In reference to claim 4, As Best Understood, Chen as modified by England provide that the fixing area is a welded area (i.e. at 23) to securely fix the locking member (22) and the threaded portion (19) (see second annotated figure above). 

Claim 6, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Chen (2016/0059390) in view of Fahy (0299969). 

In reference to claim 6, As Best Understood, Chen discloses a wrench comprising: a head (rounded end attached to handle 1, Figure 1) and a handle (1) which extends from the head, an installation hole (11) defined through the head of the wrench; a driving unit (Figure 1) partially accommodated in the installation hole (Figure 2), the driving unit including a driving member (21) which has a first end (lower end) thereof protruding beyond the head of the wrench (Figure 2), the driving member including a protrusion (see first and second interpretations previously shown above) formed to a second end (see first and second interpretations previously shown above) thereof, a passage (not labeled but formed as the axial opening receiving rod 24 therein, Figures 1 and 2) defined axially through the driving member, a radial hole (not labeled but formed as the hole receiving ball/bead 3 therein, Figures 1 and 2) defined in the first end of the driving member and communicating with the passage (Figure 2), a rod (24) extending through the passage of the driving member (Figure 2) and includes a stepped recess (241) which is located corresponding to the radial hole, the stepped recess including a first recess (2411) and a second recess (2412), the first recess being deeper than the second recess (Figure 2), a bead (3) located between the stepped recess and the radial hole (Figure 2), the bead protruding beyond the radial hole when the bead is located corresponding to the second recess, the bead beg accommodated in the radial hole and not protruding beyond the radial hole when the bead is located corresponding to the first recess (Figure 2), a rotary member (4) connected to the head of the wrench and located corresponding to the second end (upper end) of the diving member, the rotary member having a room (not labeled but formed as the space within 41) defined therein (Figures 1 and 2), a through hole (42) defined through an inner bottom of the room (Figure 1), the second end of the driving member extending through the through hole and located within the room (Figure 2), a locking member (61) located in the room and locked to the diving member, a fixing area (formed as the area between the inner engagement [i.e. threads] of 61 and the outer engagement [i.e. threads] of 211, Figure 2) being formed between the locking member and the driving member so as to fix the locking member and the driving member together (Figure 2), the locking member not being separated from the driving member (when fully assembled, also see paragraph 25), and a press unit (formed from 7 and 63) located in room of the rotary member and connected to the rod (Figure 2), the press unit sealing the room (Figure 2), the press unit movable in the room to move the rod with the passage of the driving member (paragraphs 24 and 26), but lacks, the fixing area being a riveting area and formed by riveting the locking member to a top of a protrusion or to top of a threaded portion. However, Fahy teaches that it is old and well known in the art at the time the invention was made to provide a locking member/nut (B) that is riveted (at C) to a top (i.e. formed as the leftmost side of element A, including the area that surrounds holes D, as shown in Figures 1 and 2) of a protrusion (A) or to top (again formed as the leftmost side of element A, including the area that surrounds holes D, as shown in Figures 1 and 2) of a threaded portion (see threads within A, Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the connection between the top of the locking member and the top of the protrusion or of a threaded portion, of Chen, with the known technique of providing a riveted connection between the top of the locking member and the top of a protrusion or of a threaded portion, as taught by Fahy, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that prevents play or endwise movement and rattling noise thereby reducing wear during normal operation and thus extending the useful life of the device. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fennema (2641052) also shows that it is known to provide a weld (at 17) on a top of a locking member (15) and a top of protrusion (14, Figure 1) in order to prevent wobbling and twisting (Column 3, Lines 39-44). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723